Citation Nr: 1727396	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-24 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right hip disability.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney







INTRODUCTION

The appellant served with the Mississippi Army National Guard from May 1980 until January 1987, including a period of active duty for training (ACDUTRA) from June 17, 1980 to September 9, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2016, the appellant testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 

FINDINGS OF FACT

The appellant had a right hip disability that pre-existed his period of ACDUTRA and there is no competent probative evidence that the right hip disability was aggravated beyond the natural progress during his period of ACDUTRA.


CONCLUSION OF LAW

The appellant does not have a right hip disability that is the result of disease or injury incurred in or aggravated by any period of ACDUTRA.  38 U.S.C.A. § 101, 106, 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306 (2016).   






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Generally, in order to qualify for VA benefits, a claimant must be a Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish entitlement to disability compensation benefits, he or she must first establish "veteran" status.  

The term "veteran" is defined in 38 U.S.C.A. § 101 (2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78. 

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes."  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  The term INACDUTRA is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of the title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).

While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24Vet. App. 167, 172 (2010).  Before veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Id.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA).  Id.  

For the purposes of this case, the record does not show that prior to the appellant's period of ACDUTRA from June 17, 1980 through September 9, 1980, that the appellant had any period of service in which "veteran" status was obtained.  Thus, although the appellant underwent a May 1980 entrance examination prior to his period of ACDUTRA, the presumption of soundness does not attach in the absence of having attained "veteran" status through a prior period of service.  Smith, 24 Vet. App. at 45-46.

Analysis

The appellant claims his right hip disability was aggravated by his period of ACDUTRA from June 17, 1980 through September 9, 1980.  The appellant testified that his right hip disability worsened due to running he did during his period of ACDUTRA.  See, November 2016 Hearing Transcript.  

As noted, the appellant's service only included one period of ACDUTRA.  He did not serve on active duty, and has not established any service-connected disability.  Thus, neither the presumption of soundness nor the presumption of aggravation is applicable to the appellant's case.  See Paulson, 7 Vet. App. at 470; Smith, 24 Vet. App. at 48.  In this case, the appellant clearly had a pre-existing right hip disability.  Private treatment records reflect the appellant sustained severe injuries to his pelvis and right hip in July 1967 after he was struck by an automobile when he was 8 years-old.  In a statement in support of claim received by VA in August 2012, the appellant wrote that he injured his hip when he was 9 years old.  Additionally, at the November 2016 hearing, before the undersigned VLJ, the appellant testified that his hip was replaced when he was 9 years old.  There has been no dispute that the appellant's right hip disability pre-existed his period of ACDUTRA, and as such, was not incurred during ACDUTRA.  This childhood condition is clearly documented in the record, and there has been no assertion or any indication that it occurred during any type of military duty.  Accordingly, the appellant had a pre-existing right hip disability prior to his period ACDUTRA.  Thus, in order to establish aggravation of a pre-existing condition during a period of ACDUTRA, the appellant has the burden of showing both that he experienced a permanent increase in disability during his period of ACDUTRA, and that such permanent increase was beyond the natural progress of that disability.  See Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010).  

The appellant's claims file was reviewed by a VA examiner in September 2014.  The VA examiner opined that the appellant's right hip disability clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  As rationale the VA examiner noted the appellant's service treatment records are silent for any right hip condition during his period of ACDUTRA.  The first notation of a right hip disability, after his 1967 medical records, is a July 1984 diagnosis of right hip muscle strain.  The examiner noted the July 1984 diagnosis of a strained right hip muscle is not during a period of active duty military service.  The VA examiner further noted that there is "no evidence that any pre-existing right hip disability was permanently aggravated or worsened beyond normal progression during active duty military service."

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to service connection for a right hip disability.

The Board considers the September 2014 VA opinion highly probative evidence against the appellant's claim, as the examiner stated that the appellant's claims file was reviewed, and the opinion is accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In determining whether the record reflects that the appellant's current right hip disability was aggravated during his period of ACDUTRA, the Board acknowledges the appellant's belief that his right hip disability was aggravated during ACDUTRA.  The Board notes that the Veteran is competent to report the symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Board does not question his credibility in his assertions that he experienced right hip pain during his period of ACDUTRA. However, the appellant is not considered competent to medically attribute his current right hip disability to a specific cause, as doing so requires medical knowledge and expertise that the appellant has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, his statements do not constitute competent evidence that may be probative in showing that his right hip disability was aggravated during his period of ACDUTRA.  To determine whether the appellant's right hip disability was aggravated during his period of ACDUTRA, the Board turns to the competent medical evidence of record.      

The preponderance of the evidence shows that the appellant had a pre-existing right hip disability prior to his period of ACDUTRA.  The appellant has not established by competent evidence that his period ACDUTRA caused any permanent increase in the severity of his right hip disability beyond the natural progress of that condition.  As explained above, the appellant has the burden of showing both that he experienced a permanent increase in disability during his period of ACDUTRA, and that such permanent increase was beyond the natural progress of that disability.  See Donnellan, 24 Vet. App. at 173-75.  The appellant has not presented evidence that meets this burden.

The Board therefore concludes that the evidence is against a grant of service connection for a right hip disability.  The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for a right hip disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


